         Case 1:17-cr-00248-VSB Document 312 Filed 08/02/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF NEW YORK

                                                      )
              UNITED STATES OF AMERICA
                                                      )
                                                      )
                                                      )
                                                      )
                                                      )
                              Plaintiff(s)            )
                                                      )
               v.                                     )      Case No.: S2: 17-cr-248-VSB
               MICHAEL MENDLOWITZ                     )
                                                      )
                                                      )
                                                      )
                                                      )
                                                      )
                                                      )
                              Defendant(s)            )
                                                      )
                                                      )

                    NOTICE OF INTENT TO REQUEST REDACTION

       Notice is hereby given that a statement of redaction of specific personal identifiers will
be submitted to the court reporter/transcriber within 21 days from the filing of the transcript with
the Clerk of Court.




                                                      Brian T. Burns
                                                    S/____________________________
                                                      Attorney for Michael Mendlowitz
                                                      Address:
                                                      Smith Villazor LLP
                                                      250 West 55th Street, 30th Floor
                                                      New York, New York 10019
                                                      Tel. 212-582-4400
                                                      brian.burns@smithvillazor.com
Date: 08/02/2021
